617 So.2d 921 (1993)
STATE of Louisiana
v.
Christopher James WATKINS.
No. 92-KH-1948.
Supreme Court of Louisiana.
May 14, 1993.
Granted. The district court is ordered to grant relator an out of time appeal and appoint counsel to handle the appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir. 1990). If appointed counsel, after review of the record, finds no basis for assigning error on appeal, he may follow the procedure outlined in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990).
MARCUS, J., not on panel.